Title: From George Washington to Major General Robert Howe, 4 July 1780
From: Washington, George
To: Howe, Robert



Dear Sir
Head Quarters Colo. Deys 4th July 1780.

I have recd your favs. of the 27th and 30th ulto and that of the 3d instant covering a letter from Genl Heath—Mr Moylan has not yet come in—I imagine he is stopped by the heavy rain.
I am informed that Genl Glover had missed my letter directing him to stop at Springfeild for the purpose of receiving and forwarding the drafts of Massachusetts—I make no doubt but you have sent him back to execute that business—I have written in the most pressing terms to the Executives of Connecticut and Massachusetts to collect and forward their drafts to the place of rendezvous as expeditiously as possible, from whence it is also my wish to have them come forward to their respective lines without loss of time, that we may endeavour to arrange and discipline them in some degree before they go into Action. It is my intent to bring the Regiments as nearly as possible to a level, and I must therefore desire you to attend to this point in the distribution of the Men as they arrive. Where a predilection for any particular Corps can be allowed without materially affecting the strength of other Regiments, I shall have no objection to indulging individuals—What I mean is that particular Regiments shall not on any account be compleated and others left in a situation too weak to engage the care and attention of the Officers. I am &.
